Title: To Thomas Jefferson from John Smythe Richardson, 24 August 1824
From: Richardson, John Smythe
To: Jefferson, Thomas

Sir— Providence—R–I.— August 24th 1824.—It is gratifying to individuals who have associated themselves together for their more vigorous & successfull exertions in any particular pursuit, to know that their efforts are looked upon as laudable, by those whose approbation they can not but highly esteem.—The object of this letter is to request that you would confer upon us the favour of becoming an Honorary member of the Franklin Society of Brown University—Providence—R.I.—This society was organized one year previous to the last fourth of July—and its object is to improve the mind by forensic disputation.—It consists of sixty members whose exertions have already advanced it to a very respectable standing.—The Library is composed of a  choice selection of standard works, and is rapidly increasing.—The accession of Honorary Members, selected with care, accelerates much the progress of such Societies—inspiring its members with greater confidence—and operating as an incentive to greater exertion—Should you honor us with your acceptance of this invitation—We shall feel ourselves highly flattered—Your Respect’l & Obt Srvts—John S. RichardsonGeorge Man& Com—Phineas Savery.—